 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   JANET WILLIAMS,                    )       NO. CV 17-5640-AB(Ex)
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )   CERTIFICATION AND ORDER
                                        )
14   LOS ANGELES SHERIFF’S              )   TO SHOW CAUSE RE CONTEMPT
     DEPARTMENT, ET AL.,                )
15                                      )
                    Defendants.         )
16   ___________________________________)

17

18         It is ordered that Defendant Los Angeles Sheriff’s Department

19   and Defendant County of Los Angeles shall appear on August 30, 2019,

20   at 10:00 a.m. in the Courtroom of the Honorable André Birotte Jr.,

21   United States District Judge, at 350 West First Street, Courtroom 7B,

22   Los Angeles, California 90012, and then and there to show cause, if

23   there be any, why these Defendants should not be adjudged in contempt

24   by reason of the facts certified herein.

25   ///

26   ///

27   ///

28   ///
 1        In accordance with 28 U.S.C. section 636(e), the Magistrate

 2   Judge certifies the following facts:1

 3

 4        1.   On February 15, 2019, the Magistrate Judge issued a

 5        Minute Order stating:

 6

 7             Without legitimate excuse, Defendants Los Angeles

 8             Sheriff's Department and County of Los Angeles

 9             ("Defendants") remain in willful violation of

10             this Court's June 22, 2018 Order and this Court's

11             November 16, 2018 Order.       In particular,

12             Defendants still have not produced to Plaintiff

13             any documents responsive to Plaintiff's Request

14             for Production No. 18.

15

16             In the event Defendants fail to produce to

17             Plaintiff all documents responsive to Plaintiff's

18             Request for Production No. 18 on or before

19             February 19, 2019, Defendants shall pay to the

20             Court a per diem sanction in the amount of

21             $500.00 beginning on February 20, 2019.         See

22

23        1
               The question of whether Defendants should be held in
24   contempt on these certified facts, and the question of the
     appropriate sanctions to be imposed, if any, are commended to the
25   District Judge for his consideration. See 28 U.S.C. § 636(e);
     see also Bingman v. Ward, 100 F.3d 653, 658 (9th Cir. 1996),
26   cert. denied, 520 U.S. 1188 (1997); Taberer v. Armstrong World
     Industries, Inc., 954 F.2d 888, 903-908 (3d Cir. 1992). The
27   limited contempt powers granted to Magistrate Judges in the
     “Federal Courts Improvement Act of 2000” do not extend to the
28   circumstances presented in the instant case. See 28 U.S.C. §
     636(e).
                                          2
 1        Grimes v. San Francisco, 951 F.2d 236, 240-41

 2        (9th Cir. 1991).   Defendants shall pay a $500.00

 3        sanction to the Court every calendar day

 4        thereafter until Defendants comply fully with

 5        this Court's orders to produce to Plaintiff all

 6        documents responsive to Plaintiff's Request for

 7        Production No. 18.    These per diem sanctions

 8        shall be paid by checks to "Clerk, U.S. District

 9        Court" and the checks shall state in the "Memo"

10        sections thereof: "Sanctions for case No. CV

11        17-5640-AB(Ex)."

12

13   2.   From February 19, 2019, and continuing through at

14   least July 19, 2019, Defendants failed to produce to

15   Plaintiff all documents responsive to Plaintiff’s Request

16   for Production No. 18, as required by the Magistrate

17   Judge’s February 15, 2019 Order.

18

19   3.   From February 20, 2019, and continuing through at

20   least July 19, 2019, Defendants failed to pay any of the

21   per diem sanctions required by the Magistrate Judge’s

22   February 15, 2019 Order.

23

24        DATED: July 23, 2019.

25

26                                          /s/
                                        CHARLES F. EICK
27                              UNITED STATES MAGISTRATE JUDGE

28

                                    3
